Citation Nr: 0839846	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sacral fracture and degenerative osteoarthritis of the 
sacrococcygeal joint, claimed as secondary to service-
connected residuals of pilonidal cystectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative scar residuals of pilonidal 
cystectomy.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1963 to June 1965.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision of the RO that denied 
a disability rating in excess of 10 percent for service-
connected post-operative scar residuals of pilonidal 
cystectomy.  The veteran timely appealed.

In an August 2007 decision, the Board denied an increased 
disability rating for post-operative scar residuals of 
pilonidal cystectomy.

The veteran appealed the August 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

Post-Operative Scar Residuals of Pilonidal Cystectomy

For claims for an increased disability rating, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 43-44.

Effective October 23, 2008, VA revised the criteria for 
evaluating scars.  See 73 Fed. Reg. 54708-54712 (2008) (to be 
codified at 38 C.F.R. § 4.118.)   In this case, the veteran 
and his representative have not been apprised of the revised 
rating criteria.  Moreover, adjudication of the claim must 
involve consideration of both the former and revised criteria 
of the applicable diagnostic code(s) under 38 C.F.R. § 4.118, 
with due consideration given to the effective date of the 
change in criteria (see 38 U.S.C.A. § 5110(g); VAOPGCPREC 03-
00 (65 Fed. Reg. 33422 (2000)).

Residuals of a Sacral Fracture and Degenerative 
Osteoarthritis of the Sacrococcygeal Joint 

In August 2004, the veteran described symptoms, in addition 
to the service-connected post-operative scar, as residuals of 
the pilonidal cystectomy.  An October 2003 VA examination 
found arthritic changes and a sacral fracture which the 
examiner attributed to the pilonidal cystectomy.  The RO has 
not adjudicated the issue of entitlement to service 
connection for residuals of a sacral fracture and 
degenerative osteoarthritis of the sacrococcygeal joint, 
claimed as secondary to service-connected residuals of 
pilonidal cystectomy.

In the Joint Motion, the parties essentially agreed that the 
issue of entitlement to a separate rating for degenerative 
osteoarthritis of the sacrococcygeal joint is inextricably 
intertwined with the issue being considered in this appeal.  
Hence, both matters should be adjudicated simultaneously.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should provide the 
veteran with VCAA notice, in compliance 
with the requirements set forth in 
Vazquez-Flores, supra. Specifically, the 
notice should advise the veteran that to 
substantiate his increased rating claim 
for service-connected post-operative scar 
residuals of pilonidal cystectomy, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or an increase in severity of 
the pertinent disability, and the effect 
that the worsening has on his employment 
and daily life.

In addition, the RO or AMC should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should adjudicate the intertwined issue 
of service connection for residuals of a 
sacral fracture and degenerative 
osteoarthritis of the sacrococcygeal 
joint, claimed as secondary to service-
connected residuals of pilonidal 
cystectomy; and re-adjudicate the issue 
of an increased disability rating for 
service-connected post-operative scar 
residuals of pilonidal cystectomy.  The 
review of the claim for an increased 
rating for post-operative scar residuals 
of pilonidal cystectomy should consider 
the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805, effective 
prior to and as of October 23, 2008; and 
should be resolved under the criteria 
that are to the advantage of the veteran.

A supplemental statement of the case 
(SSOC) should be prepared if service 
connection for residuals of a sacral 
fracture and degenerative osteoarthritis 
of the sacrococcygeal joint is denied and 
a timely notice of disagreement is filed; 
the veteran should be informed that 
review on appeal of a denial may be 
obtained only by filing a timely notice 
of disagreement and substantive appeal.

3.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

